Dunn and Hand, JJ., dissenting: We do not concur in the criticism of the instruction contained in the foregoing opinion. The danger arising from the proximity of the railroad and from fire from the engines, and the discharge of cinders, ashes and smoke, was proper for the consideration of the jury as affecting the fair cash market value of the land not taken. The jury were fully instructed that the actual depreciation in the fair cash market value of the premises covered all the damages that could be allowed on account of the land not taken. There' is nothing in the instruction which could have led the jury to suppose that they could allow to the appellee any damages other than the depreciation in the fair cash market value of the premises.